United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3361MN
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Roger G. Leffler,                        *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: May 14, 1998
                                Filed: May 21, 1998
                                 _____________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

      Roger G. Leffler appeals his mail fraud and counterfeit securities convictions and
the guidelines sentence imposed by the district court. We affirm.

       Leffler raises three contentions related to his convictions. We reject these
contentions. First, the record contains abundant evidence on which the jury reasonably
could have found Leffler guilty of all charges. Second, the district court did not abuse
its discretion in denying Leffler's motion for severance. Third, although we agree with
Leffler that the prosecutor's disparaging comments in rebuttal argument were excessive
and unnecessary, they were abbreviated, isolated, and nonrecurring, and when viewed
in the framework of a six-day trial that produced substantial evidence of Leffler's guilt,
the jury could not reasonably have been affected by the challenged comments.

        Leffler also challenges the district court's sentencing enhancement for obstruction
of justice. We reject this challenge as well. Because the district court's factual findings
on obstruction of justice were not clearly erroneous and the district court did not
misapply the guidelines, we must affirm the enhancement.

       After careful review, we conclude the district court correctly resolved each of
Leffler's contentions, and we are satisfied that no error of law appears. We thus affirm
Leffler's convictions and sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-